      Case 3:19-cv-00364-CWR-FKB Document 26 Filed 08/08/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY                      Case No. 3:19-cv-364-CWR-FKB
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                            Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                    Securities and Exchange
                                                    Commission v. Arthur Lamar Adams and
       Plaintiff                                    Madison Timber Properties, LLC

v.                                                  Hon. Carlton W. Reeves,
                                                    District Judge
THE UPS STORE, INC.; HERRING
VENTURES, LLC d/b/a THE UPS
STORE; AUSTIN ELSEN; TAMMIE
ELSEN; COURTNEY HERRING;
DIANE LOFTON; CHANDLER
WESTOVER; RAWLINGS
& MACINNIS, PA; TAMMY VINSON;
and JEANNIE CHISHOLM,

       Defendants.

     THE R&M PARTIES’ MOTION TO DISMISS THE AMENDED COMPLAINT

       Defendants Rawlings & MacInnis, P.A. (“R&M”), Tammy Vinson (“Vinson”), and Jeannie

Chisholm (“Chisholm”) (sometimes collectively referred to as the “R&M Parties”) file this their Motion

to Dismiss the Amended Complaint [Doc. #14] filed by Plaintiff Alysson Mills, in her capacity as the

Court-appointed Receiver for the estates of Lamar Adams and Madison Timber Properties, LLC, (the

“Receiver”), and, in support of the same, would show unto the Court as follows:

       1.      The R&M Parties respectfully request that this Court dismiss the Amended Complaint

[Doc. #14] filed against the R&M Parties on June 13, 2019. In the Amended Complaint [Doc. #14], the

Receiver asserts claims of civil conspiracy, aiding and abetting, recklessness, gross negligence, or

negligence against the R&M Parties and negligent supervision and retention against R&M stemming

from the Ponzi scheme perpetrated by Lamar Adams (“Adams”) through Madison Timber Properties,

LLC (“Madison Timber”).
       Case 3:19-cv-00364-CWR-FKB Document 26 Filed 08/08/19 Page 2 of 4



        2.      Though the Receiver premises her claims on alleged negligent acts by the R&M Parties,

the factual allegations in the Amended Complaint sound in fraud. Because the factual allegations sound

in fraud, the Receiver is required to plead all factual allegations relating to fraud under the heightened

pleadings standard for fraud contained in Federal Rule of Civil Procedure (“F.R.C.P.”) 9(b).

        3.      The Receiver, however, has not pled the factual allegations in connection with the

alleged conduct by the R&M Parties in accordance with F.R.C.P. 9(b) as she has not pled facts

specifying the “who, what, when, and where” that is required for fraud claims. As the Receiver’s factual

allegations are insufficient to meet the pleadings requirements of F.R.C.P. 9(b), the Amended Complaint

should be dismissed.

        4.      In addition, the Receiver fails to plead sufficient factual allegations in accordance with

the less stringent pleadings standard of F.R.C.P. 8(a). The Receiver, in the Amended Complaint, has

made conclusory allegations and/or legal conclusions that the R&M Parties have engaged in conduct

constituting and have committed the torts of civil conspiracy, aiding and abetting, and negligent

supervision and retention. Yet, the United States Supreme Court has made clear that conclusory

allegations or legal conclusions cast as factual allegations are insufficient to meet the pleadings standard

of F.R.C.P. 8(a). As the Receiver has not supported her claims with anything more than conclusory

allegations and legal conclusions, the Amended Complaint fails to meet the required pleadings standard

of F.R.C.P. 8(a). The Amended Complaint, therefore, should be dismissed as to the R&M Parties.

        5.      Furthermore, despite the Receiver’s allegations to the contrary, one cannot negligently

conspire or negligently aid and abet. Both civil conspiracy and aiding and abetting claims require some

degree of knowledge and some intentional action, which would require that the underlying tort for such

claims would have to be based upon an underlying intentional tort. Negligence is not an intentional tort.

Since the Receiver fails to plead fraud with particularity, then the underlying tort for civil conspiracy and


                                                     2
       Case 3:19-cv-00364-CWR-FKB Document 26 Filed 08/08/19 Page 3 of 4



aiding and abetting cannot be a claim of negligence. Accordingly, the claims of civil conspiracy and

aiding and abetting must necessarily fail, and should be dismissed.

        6.      The Receiver also has failed to state a claim concerning the R&M Parties alleged failure

to keep notary logs as required by Rule 5.15 of the rules governing notaries. Mississippi does not

recognize a private right of action concerning this allegation. In addition, the Receiver fails to state how

this alleged failure by the notaries to keep logs made the R&M Parties negligent. Negligence requires

that an act proximately cause an injury, but the Receiver fails to allege how the alleged failure to keep

notary logs caused an injury. A notarization can occur whether a logbook is kept by the notary or not,

and while this alleged conduct may violate the rules of notaries, it does not mean that it would give rise

to a private right of action for negligence. As the Receiver has failed to make factual allegations

demonstrating how the failure to keep notarial logs proximately caused an injury or would otherwise

support a claim of negligent, this claim should be dismissed.

        7.      Notwithstanding the above, the equitable doctrine of in pari delicto applies to preclude

the Receiver, on behalf of Adams and Madison Timber, from asserting claims, other than fraudulent

transfer claims, against third parties. The Receiver has not alleged any fraudulent transfer claim against

the R&M Parties. The doctrine of in pari delicto prevents one wrongdoer from asserting a claim for

damages against another wrongdoer. While the R&M Parties deny any wrongdoing, the doctrine should

still apply to foreclose any attempt by the Receiver to collect damages on behalf of Adams/Madison

Timber, the true wrongdoers. Based on the above, the Amended Complaint as to the R&M Parties

should be dismissed.

        8.      In support of this Motion to Dismiss the Amended Complaint, the R&M Parties rely

upon, and incorporate herein by reference, their Memorandum in Support of Motion to Dismiss the

Amended Complaint contemporaneously filed in this case and incorporated herein by reference.


                                                     3
      Case 3:19-cv-00364-CWR-FKB Document 26 Filed 08/08/19 Page 4 of 4



        WHEREFORE, PREMISES CONSIDERED, the R&M Parties respectfully request that their

Motion to Dismiss the Amended Complaint be granted.

                Respectfully submitted, this the 8th day of August, 2019.

                                                        RAWLINGS & MACINNIS, P.A., TAMMY
                                                        VINSON AND JEANNIE CHISHOLM

                                                        By: /s/ G. Todd Burwell

OF COUNSEL:

G. Todd Burwell (MSB #8832)
tburwell@gtbpa.com
Emily K. Lindsay (MSB #104963)
elindsay@gtbpa.com
G. TODD BURWELL, P.A.
618 Crescent Blvd., Suite 200
Ridgeland, MS 39157
Tel:    601-427-4470
Fax: 601-427-0189


                                  CERTIFICATE OF SERVICE

        I, G. Todd Burwell, one of the attorneys for Defendants Rawlings & MacInnis, P.A., Tammy

Vinson and Jeannie Chisholm, do hereby certify that on this the 8th day of August, 2019, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system. I certify that I have this day

forwarded via the ECF system, a true and correct copy of the foregoing to all counsel of record who

have registered with that system in this case.

                                                         /s/ G. Todd Burwell




                                                   4
